DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response filed on April 30, 2021 to the restriction requirement of December 30, 2020 has been received.  Applicant has elected the species of (A) vaccine comprising one neoepitope and (B) essential gene for examination.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  Claims 1, 2, 5, 6, 8, 12, 13, 15-17, 19, 20, 22, 23, 26-31, 33-35, 37-40, 60 and 61 are pending. Claims 12, 19, 33-35, 37 are withdrawn as being drawn to non-elected species. Claims 1, 2, 5, 6, 8, 13, 15-17, 20, 22, 23, 26-31, 38-40, 60 and 61 are currently under prosecution as drawn to the elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 5, 6, 8, 13, 15-17, 20, 22, 23, 38-40, 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication https://www.proteinatlas.org/ENSG00000075420-FNDC3B/tissue (printed 2021).
Hacohen et al teach a method of making a personalized neoepitope vaccine targeting cancer that results from cancer-specific mutation in an allele of a gene, the method comprising:
(i) determining in a tumor cell sample from a cancer patient, the presence of a somatic mutation by whole exome sequencing, wherein the somatic mutation is not present in normal cells, and wherein the mutation is a single nucleotide variation;
(ii) making a neoepitope peptide comprising the somatic mutation that binds the patient’s HLA haplotype;
(iii) formulating a personalized vaccine comprising the neoepitope peptide;
(iv) administering the vaccine to the cancer patient to treat cancer, wherein the vaccine elicits a specific cytotoxic T cell (CTL) response against the cancer cells expressing the neoepitope (Figures 1 and 10; [8-11]; [18]; [104]; [108-149]; [172-180]; [277-281]; [301-303]; Example 6, 10 and 11; claims 1, 2, 19, and 20).
Hacohen et al teach further characterizing the somatic mutations by utilizing the ABSOLUTE algorithm (Carter et al, 2012) to estimate tumor purity, ploidy, absolute 
Hacohen et al teach detecting a somatic cancer mutation in FNDC3B gene as a neoepitope (Figure 15 and 16). As evidenced by Database of Essential Genes, FNDC3B is an essential gene.
	As evidenced by The Human Protein Atlas, FNDC3B is a gene inherently expressed in a plurality of different tissues. 
	Hacohen et al do not teach that the allele comprising the neoepitope utilized in the vaccine was determined to have a copy number greater than 2 or 10, or that 100% of the alleles of the gene in the cancer cell sample comprise the neoepitope or the copy number of the gene is found in all cancer cells.
	Carter et al teach the method of using ABSOLUTE, referenced by Hacohen et al, to determine somatic mutation absolute gene copy number, tumor purity and ploidy. Carter et al explain the motivation and advantage of using ABSOLUTE to determine copy number:

Pages 413-414:




The meaning of such measurements is dependent on the tumor’s purity and its overall ploidy; they are hence complicated to inter-pret and compare across samples. Ideally, copy number should be measured in copies per cancer cell. Such measurements are straight-forward to interpret and, for alterations that are fixed in the cancer cell population, are simple integer values. This is considerably more challenging than measuring relative copy number in units of diploid DNA mass in a tumor-derived sample.


 Inferring absolute copy number is more difficult for three reasons: (i) cancer cells are nearly always intermixed with an unknown frac-tion of normal cells (tumor purity); (ii) the actual DNA content of the cancer cells (ploidy), resulting from gross numerical and structural chromosomal abnormalities, is unknown; and (iii) the cancer cell population may be heterogeneous, perhaps owing to ongoing subclonal evolution. In principle, one could infer absolute copy numbers by rescaling relative data on the basis of cytological measurements of DNA mass per cancer cell, or by single-cell sequencing approaches. However, such 


 We subsequently developed the fully quantitative ABSOLUTE method and applied it to several cancer genome analysis projects, including The Cancer Genome Atlas (TCGA) project. ABSOLUTE provides a foundation for integrative genomic analysis of cancer genome alterations on an absolute (cel-lular) basis. We used these methods to correlate purity and ploidy estimates with expression subtypes and to develop statistical power calculations and use them to select well-powered samples for whole-genome sequencing in several published, and numerous ongoing projects, including breast, prostate and skin cancer genome charac-terization. Recently, we extended ABSOLUTE to infer the multiplicity of somatic point-mutations in integer allelic units per cancer cell.

We describe three key mathematical features of ABSOLUTE. First, it jointly estimates tumor purity and ploidy directly from observed relative copy profiles (point mutations may also be used, if available). Second, because joint estimation may not be fully determined on a single sample, it uses a large and diverse sample collection to help resolve ambiguous cases. Third, it attempts to account for subclonal copy-number alterations and point mutations, which are expected in heterogeneous cancer samples.



The output of ABSOLUTE then provides inferred information on the absolute cel-lular copy number of local DNA segments and, for point mutations, the number of mutated alleles (Fig. 1).

DISCUSSION page 420:

ABSOLUTE provides a tool for the design of studies using genomic sequencing to detect variant alleles in cancer tissue samples, based on calculation of sensitivity to detect mutations as a function of sample purity, local copy number and sequencing depth (Supplementary Fig. 7).


(i) determining in a tumor cell sample from a cancer patient, the presence of somatic mutations and copy number alterations by whole exome sequencing that are not present in normal cells;
(ii) making a neoepitope peptide comprising a somatic mutation that binds HLA;
(iii) determining gene copy number of the allele comprising the mutation, including copy numbers greater than 2;
(iv) assessing allelic imbalance by: (a) determining mutant allele frequency, tumor purity and ploidy to provide “mutation cellularity” that is the fraction of cancer cells in the sample harboring the somatic mutation; (b) identifying mutations as clonal (“truncal”) or subclonal, wherein a cellularity of >75% differentiates truncal from subclonal mutations;
(iii) formulating a personalized vaccine comprising a neoepitope peptide that has a high HLA haplotype binding affinity and a high cellularity (a high fraction of tumor cells comprising the neoepitope mutation, “truncal” or clonal);
(iv) administering the vaccine to the cancer patient to treat cancer (abstract; Figure 1; [12-13]; [15-23]; Examples 2-3; [38-40]; [45-58]; claims 1, 7, 8, 20-25, 34, and 55).
Rajasagi et al demonstrate successfully identifying a somatic mutation in essential gene FNDC3B by whole exome sequencing, and identifying a peptide comprising the somatic mutation neoepitope as a high HLA-binding peptide for a 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for Hacohen et al to determine the neoeptitope in their personalized vaccine is on an allele with a high copy number (greater than 10) and is found in a fraction of greater than 50% of alleles, including 100%, in the cancer cell sample. One would have been motivated to because: (1) Hacohen et al suggest determining absolute copy number and the fraction of tumor cells comprising the mutation, and classifying mutations as clonal or subclonal, referencing Carter et al for methods of doing so, and Hacohen et al specifically suggest prioritizing clonal mutations for production of the neoepitope vaccine; (2) Carter et al delineate methods for determining absolute gene copy number of somatic mutations in cancer cell populations in order to analyze allelic-fraction values and distin-guish clonal and subclonal point mutations; and (3) Velculescu et al teach motivation to screen for and select neoepitopes comprising somatic mutation for personalized cancer vaccines that are clonal (truncal) and have high gene copy number and high allelic fraction values. One of ordinary skill in the art would have a reasonable expectation of success to make a personalized neoepitope cancer vaccine by determining the mutation neoepitope is on an allele with a high copy number (greater than 10) and is found in a fraction of greater than 50% of alleles in the cancer cell sample or found in all cancer cells (clonal), given Hacohen et al, Carter et al, and Velculescu et al teach such methods are known, established, and utilized for identifying true gene copy numbers comprising the mutation .


3.	Claims 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0101170, Hacohen et al, claiming priority to August 2013; Carter et al (Nature Biotechnology, 2012, 30:413-421 and Online Methods); US Patent Application Publication 2019/0247435, Velculescu et al, claiming priority to June 29, 2016; and Rajasagi et al (Blood, July 2014, 124:453-462); as evidenced by Database of Essential Genes, printed June 2021 (tubic.tju.edu.cn/deg/query.php?db=e&degac=DEG&selfield=al&term=FNDC3B&Submit=Go) and The Human Protein Atlas, https://www.proteinatlas.org/ENSG00000075420-FNDC3B/tissue (printed 2021). as applied to claims 1, 2, 5, 6, 8, 13, 15-17, 20, 22, 23, 38-40, 60 and 61 above, and further in view of Wang et al (Science, 2015, 350:1096-1101).
	Hacohen et al, Carter et al, Velculescu et al, Rajasagi et al (the combined references) teach a method of making a personalized vaccine by determining suitability 
(a) determining in a cancer cell sample from a cancer patient, the presence of a somatic cancer-specific mutation that is absent in normal cells; and
(b) producing a vaccine that comprises a peptide comprising the neoepitope; and
(c) administering the vaccine to the cancer patient; wherein the gene comprising the somatic mutation is FNDC3B that is an essential gene, as evidenced by Database of Essential Genes; wherein FNDC3B is inherently expressed in a plurality of tissues, as evidenced by The Human Protein Atlas; wherein all cancer cells in the sample have copies of the mutation and all copies of the gene have the mutation, as set forth above.
	The combined references do not teach determining that FNDC3B is an essential gene by silencing its expression in a cell and observing impaired growth or reduced fitness in the cell.
Wang et al teach known methods for characterizing genes in cancer cells as essential, including FNDC3B gene (Supplementary Tables S1-S4), utilizing the CRISPR system, by administering single-guide RNA directed against the gene to cancer cells and observing impaired growth or reduced fitness in the cells (see entire paper). Wang et al teach identifying the essential genes to systematically uncover tumor-specific liabilities that can be exploited for targeted therapies (p. 1101, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to characterize the targeted FNDC3B gene comprising a cancer-specific neoepitope as an essential gene in the method of the combined references. One would have been motivated to in order to identify the gene as having 

4.	Conclusion: No claim is allowed.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Laura B Goddard/Primary Examiner, Art Unit 1642